


Back to Form 8-K [form8k051815.htm]
Exhibit 10.1


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


AMENDMENT #20
TO CONTRACT #0654 BETWEEN
THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH
AND
WELLCARE OF GEORGIA, INC.
This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and WellCare of Georgia,
Inc. (hereinafter referred to as “Contractor”) and is made effective on the date
DCH receives written approval from the Centers for Medicare and Medicaid
Services (hereinafter referred to as “CMS”). Unless expressly modified, deleted,
or added in this Amendment #20, the terms and conditions of the Contract, as
previously amended, are expressly incorporated into this Amendment #20 as if
completely restated herein.
WHEREAS, DCH and Contractor executed Contract #0654 with an effective date of
July 18, 2005 for the provision of services to members of the Georgia Families
program and amended such contract to provide family planning services to women
through the Planning for Healthy Babies program;
WHEREAS, DCH pays Contractor a per member per month capitation rate for the
members enrolled in the Contractor’s plan;
WHEREAS, the Parties desire to address the inclusion of the fee established in
Section 9010 of the Patient Protection and Affordable Care Act (“PPACA”), Pub.
L. 111-148 (124 Stat. 119 (2010)), as amended by Section 10905 of the PPACA, and
as further amended by Section 1406 of the Health Care and Education
Reconciliation Act of 2010, Pub. L. 111-152 (124 Stat. 1029 (2010)) (hereinafter
referred to as the “Health Insurance Providers Fee”) in the actuarially sound
capitation rate payment process
WHEREAS, DCH has obtained permission from CMS to include the Health Insurance
Providers Fee in the capitation rate payment process; and
WHEREAS, pursuant to Section 32.0, Amendment in Writing, DCH and the Contractor
desire to amend the above-referenced Contract as set forth below.
NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions, and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:
I.
To amend Section 7.1.1 by adding the following language:

7.1.1.2
Health Insurance Providers Fee


Amendment #20    
Contract #0654
WellCare of Georgia, Inc.
 
Page 1 of 10




--------------------------------------------------------------------------------




7.1.1.2.1
The Parties acknowledge that Contractor is subject to a Health Insurance
Providers Fee imposed by the federal government under PPACA.

7.1.1.2.2
The Contractor is responsible for payment of a percentage of the Health
Insurance Providers Fee for all health insurance providers. The Contractor’s
obligation is determined by the ratio of the Contractor’s net written premiums
for the preceding year compared to the total net written premiums of all covered
entities subject to the Health Insurance Providers Fee for the same year.

7.1.1.2.3
The amount of the Health Insurance Providers Fee attributable to the Contractor
and attributable to the Contractor’s premiums under this Contract could affect
the actuarial soundness of the premiums received by the Contractor from DCH for
the period during which the Health Insurance Providers Fee is assessed.

7.1.1.2.4
To preserve the actuarially sound capitation rate payments, DCH shall reimburse
the Contractor for the amount of the Health Insurance Providers Fee, including
an actuarially sound adjustment for the estimated impact of the
non-deductibility of the Health Insurance Providers Fee for Federal and State
tax purposes, specifically attributable to Contractor’s Georgia Families and
Planning for Healthy Babies membership.

7.1.1.2.5
Payment for the Health Insurance Providers Fee shall be delayed until the amount
attributable to the Contractor’s Georgia Families and Planning for Healthy
Babies membership is known. The amount attributable to the Contractor’s Georgia
Families and Planning for Healthy Babies membership shall be determined based on
the Contractor’s final Form 8963 filing, the final notification of the Health
Insurance Providers Fee amount owed by the Contractor received from the United
States Internal Revenue Service, and supporting documentation from the
Contractor as requested by DCH. DCH shall complete its calculation of the amount
owed to the Contractor for the Health Insurance Providers Fee within ninety (90)
calendar days of its receipt of the final notification and supporting
documentation from Contractor. DCH shall reimburse the Contractor for the twelve
(12) month cost of the annual Health Insurance Providers Fee in a single month
using the adjusted capitation payment rates reflected in Attachment H-2, Health
Insurance Providers Fee Capitation Payment for the Georgia Families Program and
Attachment R-2, Health


Amendment #20    
Contract #0654
WellCare of Georgia, Inc.
 
Page 2 of 10




--------------------------------------------------------------------------------




Insurance Providers Fee Contracted Rates for the Planning for Healthy Babies
Program.
7.1.1.2.6
The total compensation for the month in which the Health Insurance Providers Fee
adjustment is paid will be the Health Insurance Providers Fee rate found in
Attachments H-2 and R-2 for each rate cell multiplied by the aggregate number of
enrolled Members or Participants in each rate cell category for the 12 month
period plus the monthly capitation rate payments for that month found in
Attachments H and R of this Contract. The number of enrolled GF Members and P4HB
Participants in each rate cell category will be determined by the records
maintained in the Medicaid Management Information System (MMIS) maintained by
DCH’s fiscal agent. The Contractor must provide to DCH, and keep current, its
tax identification number, billing address, and other contact information.
Pursuant to the terms of this Contract, should DCH assess liquidated damages or
other remedies or actions for noncompliance or deficiency with the terms of this
Contract, such amount of liquidated damages or other remedies or actions shall
be withheld until such noncompliance or deficiency is corrected. Payment is
contingent on the availability of State funds and CMS approval of the capitation
rates including the Health Insurance Providers Fee adjustment.

II.
The Parties agree to add the following attachments to the Contract: Attachment
H-2, Health Insurance Providers Fee Capitation Payment for the Georgia Families
Program, found in Exhibit 1 of this Amendment, and Attachment R-2, Health
Insurance Providers Fee Contracted Rates for the Planning for Healthy Babies
Program, found in Exhibit 2 of this Amendment.

III.
DCH and the Contractor agree that they have assumed an obligation to perform the
covenants, agreements, duties, and obligations of the Contract, as modified and
amended previously and herein, and agree to abide by all the provisions, terms,
and conditions contained in the Contract as modified and amended.

IV.
This Amendment shall be binding and inure to the benefits of the Parties hereto,
their heirs, representatives, successors, and assigns. In the event of a
conflict between the provisions of this Amendment and the Contract or any
previous amendments thereto, the provisions of this Amendment shall control and
govern. Additionally, in the event of a conflict between this Amendment and any
exhibit incorporated into this Amendment, the provisions of this Amendment shall
control and govern.

V.
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this Amendment or of the Contract
and the rights and obligations of the


Amendment #20    
Contract #0654
WellCare of Georgia, Inc.
 
Page 3 of 10




--------------------------------------------------------------------------------




Parties shall be construed and enforced as if the Contract or Amendment did not
contain the particular part, term, or provision held to be invalid.
VI.
This Amendment shall be construed in accordance with the laws of the State of
Georgia.

VII.
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.

VIII.
Each Party has had the opportunity to be represented by counsel of its choice in
negotiating this Amendment. This Amendment shall therefore be deemed to have
been negotiated and prepared at the joint request, direction, and consideration
of the Parties, at arms' length, with the advice and participation of counsel,
and will be interpreted in accordance with its terms without favor to any Party.

IX.
This Amendment may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto were upon the
same instrument. Any signature below that is transmitted by facsimile or other
electronic means shall be binding and effective as the original.

Signatures on the following page

Amendment #20    
Contract #0654
WellCare of Georgia, Inc.
 
Page 4 of 10




--------------------------------------------------------------------------------




SIGNATURE PAGE


IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.




GEORGIA DEPARTMENT OF COMMUNITY HEALTH


/s/ Clyde L. Reese, III
 
Jan. 9, 2015
Clyde L. Reese III, Esq., Commissioner
Interim Director – Division of Medical Assistance Plans
 
Date







WELLCARE OF GEORGIA, INC.


BY:
/s/ Roman T. Kulich
 
1/6/2015
 
 
 
Date
 
Roman Kulich
 
 
 
Please Print/Type Name Here
 
 
 
 
 
 
 
Region President
 
 
 
*TITLE
 
 





 
 
 
 
 

* Must be President, Vice President, CEO or Other Officer Authorized to Execute
on Behalf of and Bind the Entity to a Contract

Amendment #20    
Contract #0654
WellCare of Georgia, Inc.
 
Page 5 of 10




--------------------------------------------------------------------------------




EXHIBIT 1 TO AMENDMENT #20
CONFIDENTIAL - NOT FOR CIRCULATION
ATTACHMENT H-2


Health Insurance Providers Fee Capitation Payment for the Georgia Families
Program
Attachment H-2 is a table displaying the contracted Health Insurance Fee rate
adjustment by rate cell for each contracted Region. The rates represent an
aggregate twelve (12) months of payments of the Health Insurance Providers Fee
for the period July 1, 2013 – June 30, 2014 and shall be paid as a single
payment. This single payment will be in addition to the payment of the monthly
capitation rates in Attachment H.
(The table is displayed on the following page.)


***(THE FOLLOWING THREE PAGES CONTAIN TABLES OF THE CAPITATION RATES PAYABLE TO
WELLCARE OF GEORGIA, INC. WITH RESPECT TO MEMBERS ENROLLED IN ITS MEDICAID PLAN.
IT HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION)***



Amendment #20    
Contract #0654
WellCare of Georgia, Inc.
 
Page 6 of 10




--------------------------------------------------------------------------------




EXHIBIT 2 TO AMENDMENT #20
CONFIDENTIAL — NOT FOR CIRCULATION
ATTACHMENT R-2
Health Insurance Providers Fee Contracted Rates for the Planning for Healthy
Babies Program
Attachment R-2 is a table displaying the Health Insurance Fee rate adjustment by
rate cell for each contracted Region. The rates represent an aggregate twelve
(12) months of payments of the Health Insurance Providers Fee for the period
July 1, 2013 – June 30, 2014 and shall be paid as a single payment. This single
payment will be in addition to the payment of the monthly capitation rates in
Attachment R.
Attachment R-2
WellCare
2014 Health Insurer Fee Capitation Payment - Planning for Healthy Babies
***




***Confidential Treatment Requested



Amendment #20    
Contract #0654
WellCare of Georgia, Inc.
 
Page 10 of 10